Name: Commission Implementing Regulation (EU) NoÃ 1354/2011 of 20Ã December 2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  tariff policy;  trade;  animal product;  agricultural activity
 Date Published: nan

 21.12.2011 EN Official Journal of the European Union L 338/36 COMMISSION IMPLEMENTING REGULATION (EU) No 1354/2011 of 20 December 2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Articles 144(1) and 148 in conjunction with Article 4 thereof, Whereas: (1) Union tariff quotas for sheep, goats, sheepmeat and goatmeat should be opened as from 2012. The duties and quantities should be fixed in accordance with the respective international agreements in force in 2012. As a result of the negotiations which led to the Agreement in the form of an Exchange of Letters between the European Union and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (2), the Union undertook to increase the annual volume of New Zealand by 400 tonnes and to incorporate in its schedule an erga omnes annual import tariff quota of meat of sheep and goats of 200 tonnes carcase weight. (2) Council Regulation (EC) No 312/2003 of 18 February 2003 implementing for the Community the tariff provisions laid down in the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (3) has provided for an additional bilateral tariff quota of 2 000 tonnes and an additional 10 % annual increase of the original quantity to be opened for product code 0204 from 1 February 2003. Therefore, 200 tonnes shall be added to the GATT/WTO tariff quota for Chile annually and both quotas should continue to be managed together in the same way. (3) Commission Regulation (EU) No 1245/2010 of 21 December 2010 opening Union tariff quotas for 2011 for sheep, goats, sheepmeat and goatmeat (4) opened for the year 2011 Union tariff quotas in accordance with the respective international agreements in force during the year 2011. Those tariff quotas should be maintained and opened annually while taking into account the provisions of the agreements with New Zealand and Chile referred to above. Regulation (EU) No 1245/2010 becomes also obsolete at the end of the year 2011 and should therefore be repealed. This Regulation should also be applicable for more than one year and respond to an objective of simplification by avoiding the adoption of a regulation every year. (4) Imports under this Regulation should be managed on a calendar-year basis. (5) A carcase-weight equivalent needs to be fixed in order to ensure a proper functioning of the Union tariff quotas. (6) Tariff quotas of the sheepmeat and goatmeat products should, by way of derogation from Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (5), be managed in conformity with Article 144(2)(a) of Regulation (EC) No 1234/2007. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (7) Tariff quotas under this Regulation should be regarded initially as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93 when managed under the first-come, first-served system. Therefore, customs authorities should be authorised to waive the requirement for security in respect of goods initially imported under those tariff quotas in accordance with Articles 308c(1) and 248(4) of Regulation (EEC) No 2454/93. (8) It should be clarified which kind of proof certifying the origin of products has to be provided by operators in order to benefit from the tariff quotas under the first-come, first-served system. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 This Regulation opens, as from 1 January 2012, annual Union import tariff quotas for sheep, goats, sheepmeat and goatmeat. Article 2 The customs duties applicable to the products under the tariff quotas referred to in Article 1, the CN codes, the countries of origin, the annual volume, and the order numbers are set out in the Annex. Article 3 1. The quantities, expressed in carcase-weight equivalent, for the import of products under the tariff quotas referred to in Article 1, shall be those as laid down in the Annex. 2. For the purpose of calculating the quantities of carcase weight equivalent referred to in paragraph 1 the net weight of sheep and goat products shall be multiplied by the following coefficients: (a) for live animals: 0,47; (b) for boneless lamb and boneless goatmeat of kid: 1,67; (c) for boneless mutton, boneless sheep and boneless goatmeat other than of kid and mixtures of any of these: 1,81; (d) for bone-in products: 1,00. Kid shall mean goat of up to one year old. Article 4 By way of derogation from Title II(A) and (B) of Regulation (EC) No 1439/95, the tariff quotas set out in the Annex to this Regulation shall be managed on a first-come, first-served basis in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93. No import licences shall be required. Article 5 1. In order to benefit from the tariff quotas set out in the Annex, a valid proof of origin issued by the competent authorities of the third country concerned together with a customs declaration for release for free circulation for the goods concerned shall be presented to the Union customs authorities. The origin of products subject to tariff quotas other than those resulting from preferential tariff agreements shall be determined in accordance with the provisions in force in the Union. 2. The proof of origin referred to in paragraph 1 shall be as follows: (a) in the case of a tariff quota which is part of a preferential tariff agreement, it shall be the proof of origin laid down in that agreement; (b) in the case of other tariff quotas, it shall be a proof established in accordance with Article 47 of Regulation (EEC) No 2454/93 and, in addition to the elements provided for in that Article, the following data:  the CN code (at least the first four digits),  the order number or order numbers of the tariff quota concerned,  the total net weight per coefficient category as provided for in Article 3(2) of this Regulation; (c) in the case of a country whose tariff quota falls under points (a) and (b) and are merged, it shall be the proof referred to in point (a). Where the proof of origin referred to in point (b) is presented as supporting document for only one declaration for release for free circulation, it may contain several order numbers. In all other cases, it shall only contain one order number. Article 6 Regulation (EU) No 1245/2010 is repealed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2011. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 317, 30.11.2011, p. 2. (3) OJ L 46, 20.2.2003, p. 1. (4) OJ L 338, 22.12.2010, p. 37. (5) OJ L 143, 27.6.1995, p. 7. (6) OJ L 253, 11.10.1993, p. 1. ANNEX SHEEPMEAT AND GOATMEAT (in tonnes (t) of carcase weight equivalent) ANNUAL UNION TARIFF QUOTAS FROM 2012 CN codes Ad valorem duty % Specific duty EUR/100 kg Order number under first-come first-served Origin Annual volume in tonnes of carcase weight equivalent Live animals (coefficient = 0,47) Boneless lamb (1) (coefficient = 1,67) Boneless mutton/sheep (2) (coefficient = 1,81) Bone-in and carcases (coefficient = 1,00) 0204 Zero Zero  09.2101 09.2102 09.2011 Argentina 23 000  09.2105 09.2106 09.2012 Australia 19 186  09.2109 09.2110 09.2013 New Zealand 228 254  09.2111 09.2112 09.2014 Uruguay 5 800  09.2115 09.2116 09.1922 Chile (3) 6 800  09.2121 09.2122 09.0781 Norway 300  09.2125 09.2126 09.0693 Greenland 100  09.2129 09.2130 09.0690 Faeroes 20  09.2131 09.2132 09.0227 Turkey 200  09.2171 09.2175 09.2015 Others (4) 200  09.2178 09.2179 09.2016 Erga omnes (5) 200 0204, 0210 99 21, 0210 99 29, 0210 99 60 Zero Zero  09.2119 09.2120 09.0790 Iceland 1 850 0104 10 30 0104 10 80 0104 20 90 10 % Zero 09.2181   09.2019 Erga omnes (5) 92 (1) And goatmeat of kid. (2) And goatmeat other than kid. (3) Tariff quota for Chile increases by 200 t per annum. (4) Others shall refer to all WTO members excluding Argentina, Australia, New Zealand, Uruguay, Chile, Greenland and Iceland. (5) Erga omnes shall refer to all origins including the countries mentioned in the current table.